NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-1728
                                      ____________

                          UNITED STATES OF AMERICA

                                             v.

                                  MICHAEL YOUNG,

                                                       Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-14-cr-00183-002)
                     District Judge: Honorable Michael M. Baylson
                                     ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 11, 2017

             Before: HARDIMAN, SHWARTZ, and ROTH, Circuit Judges.

                                (Filed: December 4, 2017)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

          Michael Young appeals his judgment of conviction under 18 U.S.C. § 924(c) for

his participation in the armed robbery of a Philadelphia convenience store. We will

affirm.

                                              I1

          In May 2015, Young was simultaneously convicted of Hobbs Act robbery, 18

U.S.C. § 1951(a), and using or carrying a firearm during a crime of violence, 18 U.S.C.

§ 924(c)(1)(A). In this appeal, Young claims his Hobbs Act robbery conviction is not a

crime of violence for purposes of § 924(c).

          In United States v. Robinson, we recently held that a Hobbs Act robbery

conviction qualifies as a crime of violence under § 924(c) when the convictions are

contemporaneous. See 844 F.3d 137, 143–44 (3d Cir. 2016). This is so because, in those

circumstances, the jury necessarily finds that the defendant used a firearm while

committing Hobbs Act robbery. Id. at 144.

          Just like Robinson, Young was found guilty of violating both the Hobbs Act and

§ 924(c). Because these charges were tried simultaneously before one jury, our inquiry

“is not ‘is Hobbs Act robbery a crime of violence?’ but rather ‘is Hobbs Act robbery




          1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291. Because Young raises this issue for the first time on appeal, we
review for plain error. See United States v. Robinson, 844 F.3d 137, 140 (3d Cir. 2016).

                                              2
committed while [using or carrying] a firearm a crime of violence?’” Id. We held in

Robinson that “[t]he answer to this question must be yes.” Id. The fact that Young used a

firearm instead of brandishing it (as Robinson did) does nothing to change this analysis.2

Accordingly, the District Court committed no error—plain or otherwise—in classifying

Young’s Hobbs Act robbery as a crime of violence. For that reason, we will affirm

Young’s judgment of conviction.




       2
        While the defendant in Robinson was convicted of brandishing a firearm under
§ 924(c)(1)(A)(ii), the reasoning of that case extends to a § 924(c)(1)(A)(i) conviction
where a jury finds that the defendant used or carried a gun. See 844 F.3d at 143–44.
                                             3